                 Case5:19-cv-01933-CFK
                 Case 5:19-cv-01933-CFK Document
                                         Document3-15 Filed
                                                      Filed05/06/19
                                                            05/06/19 Page
                                                                      Page1of3
                                                                           1 of 3




                                      UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     MORGAN STANLEY SMITH BARNEY LLC,                                 )
                                                                      )
                                    Plaintiff,                        )
                v.                                                    )
                                                                      )     No. 5:19-CV-1933
     JULIE KNIGHT,                                                    )
                                                                      )


                                                                     ~l'i.~.J1iJt< ~
                                    Defendant.

                                                          Q\UlER

                         AND NOW, this {a day of         M~,
                                                           019 upon c~ion of the Complaint and
                       1a-i~JP~tJ6 AWAC\~
     supporting papers of Morgan Stanley Smith amey LLC ("Morgan Stanley"), and having
                               I\
     determined that:

                         1.         The rights of Morgan Stanley with respect to its property, proprietary and             (
                                                                                                    41...Lli...Qfl{);_ ..A
     oonfidentjal informa~on, competitive interests, and contract with the Defendant           are bem~ and
     Aif' fZ 1 " u.,, A-tJV                                           uW'rc',_ A ~~a_; J &                     /Jtf'I Bt       r/BJ..I)
     will continue to be ~d unl.ess the Defendant is restrained the1eiant;                                          /'Jr>
I\                                   Alff eiste..                                                                   _..,   Gr'"' •

                         2.         Morgan Stanley will suffer irrep~rable harm a:c· loss if the Defendant is
           '\DU~&.'\'~ \tJf.o(?.U At\i;p t1F Ue(l.,h'\J ~rrAwi..h:.
     permitted .to convert t~ property of Morgan Stanley to her own pers nal use and benefit, and that
              /'\.         -p... ~
     of her new employer, Janney Montgomery Scott LLC ("Janney"), and solicit Morgan Stanley

     clients;        cft------
                        ".3.        Morgaa Stanley has no adequate remeet, at law;-.

                         4,         Greater injucy wm be iotlicted upon MergaH Stanl@3' ~y:-the de~

 ~iaj\im:etiv-e relief thm1 Would be inflicted upon the Defendant by the granting of such relief~           an -
                         5.         The issm1i:ic0 efinjtinctive tehef wtll not disserve the pubhc mterest:-
        Case 5:19-cv-01933-CFK Document
        Case 5:19-cv-01933-CFK  Document3-1
                                          5 Filed
                                            Filed 05/06/19 Page22ofof33
                                                  05/06/19 Page



IT IS HEREBY ORDERED AND DECREED THAT:


             -~ oOO • ·
amount of'$"-/
~ It- 0 trP~-r ~,~pt ,
                                                   ,   -rw
            be posted no later than the I 0 day of May, 2019;
                                                                        *
                 1. . ~mporary Restraining Or~:0.ssue immediately and that security in the

                                                                              ,... 1
                                                                                                   ~
                                                                           fA\'2;-rl~~ H·a,.; ("f,~F
                                                                                                   fM /
                                                                                                       .....-i




         2.    The Defendant is immediately enjoined and restrained, directly or                   -u . . .
indirectly, and whether alone or in concert with others, including any officer, agent, employee,

and/or representative of Janney, until further Order of this Court, from doing any of the

following:

                          (i)    Soliciting the business of any customers of Morgan Stanley

                          whom the Defendant serviced, or whose names became known to

                       the Defendant while in the employ of Morgan Stanley or as a result

                       of her employment with Morgan Stanley, with respect to securities,

                       commodities, financial futures, insurance, tax advantaged

                       investments, mutual funds, or any other line of business in which

                          Morgan Stanley or any of its affiliates is engaged (excluding

                          members of the Defendant's family);

                       (ii)      Using, disclosing, or transmitting for any purpose, any

                       records, documents, or information relating in any way to the

                       clients, business or marketing strategies, or business operations of

                       Morgan Stanley, whether in original, copied, computerized,

                       handwritten, or any other form (hereafter the "Records and

                       Information'');

                       (iii)     Retaining, in any form, including without limitation




                                                   2
                  Case 5:19-cv-01933-CFK Document
                  Case 5:19-cv-01933-CFK  Document3-1
                                                    5 Filed 05/06/19 Page
                                                      Filed 05/06/19 Page33ofof33



                                original, copied, computerized, handwritten or any other form. any

                                Records and Information;




                         3.     Tue Defendant, and anyone acting in concert or participation with her~           ~     •
                                                                                                      HA-1 Ni'('/.tntV
          including any agent, employee,   o~er or regresentative   of Janney, are further ordered to re· :n4o
AttLI f'{ZP..~12.vt~ ~f)        /'Vfil   {)is~£){ i/V J\-~ At: c..-
          Morgan Stanley an Records and Information, whether in original, GOPied, computeria,ed,       D/l.£1
    /\.                                        \<~ ftR.. C:oJll:r (l.'2J1r~ Af'J'{) OtSCo JLliT
          handwritten or any other form, and to JE$e any such Records and Information f~ their
                                                  {\                                   IN
          possession, custody, or contro].,,after ~feuid,ivg an such informatiGA: tG Plaia~s G~, «v.itm...         IL
           f>EZF'UJDA-tv-\ (\..{J:>\ -PRl£S~L Aw-. ~Q_ k oeze,                               ~\-{ f\-·r 1-b PJ+lf) rr'l-L-
          twcnt!1·wW"'f;--(~4)
                           hm!lll of noticoto lhe ~~~of ~i}"'r.-r.:'"._!~~,...__                                     Afil--
          Of&i~                                      Pfi..~!}-1.- \Z.. Fir ~i,.,~ fa. <2..--rr-:> i ~I ~p ·-rv ~ i-(1~
                                                      ~r-.J ~-( oC7.- ~ o f'2CJ-t"f'J ~
                        4.                          1r ents of sections 3 and 4 of   ~ederal Arbitratfon




                                                         3
